 1

 2

 3

 4

 5

 6

 7

 8
                                   UNITED STATES DISTRICT COURT
 9
                                          DISTRICT OF NEVADA
10

11   RANDY DAVIS,                                   )
                                                    )   Case No.: 3:19-cv-00402-MMD-WGC
12          Plaintiff,                              )
                                                    )   ORDER RE:
13                  v.                              )
                                                    )   STIPULATION TO VOLUNTARY
14   ANDREW SAUL,                                   )   REMAND PURSUANT TO SENTENCE
     Commissioner of Social Security,               )   FOUR OF 42 U.S.C. § 405(g) AND TO
15                                                  )   ENTRY OF JUDGMENT FOR
            Defendant.                              )   PLAINTIFF
16                                                  )
                                                    )
17

18

19          IT IS HEREBY STIPULATED by and between the parties, through their undersigned

20 attorneys, and with the approval of the Court, that this action be remanded for further administrative

21 action pursuant to the Social Security Act § 205(g), as amended, 42 U.S.C. § 405(g), sentence four.

22          On remand, the Appeals Council will assign the case to a new Administrative Law Judge

23 (ALJ). The Appeals Council will instruct the ALJ to reevaluate Plaintiff’s alleged symptoms; as

24 warranted, reevaluate Plaintiff’s residual functional capacity; if warranted by the expanded record,

25 obtain supplemental vocational expert evidence to clarify the effect of the assessed limitations on

26 Plaintiff’s ability to perform his past relevant work and other work in the national economy, including
 1 whether Plaintiff has acquired skills transferable to other work; and offer Plaintiff the opportunity for a

 2 hearing, take any further action needed to complete the administrative record, and issue a new

 3 decision.

 4          The parties further request that the Clerk of the Court be directed to enter a final judgment in

 5 favor of Plaintiff, and against Defendant, reversing the final decision of the Commissioner.

 6

 7 Dated: December 23, 2019                       Respectfully submitted,

 8                                                OLINSKY LAW GROUP
 9                                                /s/ Melissa A. Palmer
                                                  MELISSA A. PALMER
10                                                (*as authorized via email on December 23, 2019)
                                                  Attorney for Plaintiff
11

12
     Dated: December 23, 2019                     Respectfully submitted,
13
                                                  NICHOLAS A. TRUTANICH
14                                                United States Attorney
15                                                /s/ Allison J. Cheung
                                                  ALLISON J. CHEUNG
16                                                Special Assistant United States Attorney
                                                  Attorneys for Defendant
17

18

19

20
                                                            IT IS SO ORDERED:
21

22                                                          HON. MIRANDA M. DU
                                                            UNITED STATES DISTRICT COURT JUDGE
23

24                                                          DATED THIS 26th day of December 2019.
25

26                                                      2
